Citation Nr: 0834089	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date earlier than August 29, 
2005, for the award of nonservice-connected pension.


INTRODUCTION

The appellant had active military service from April 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for nonservice-connected pension was received on 
August 29, 2005.  An April 2006 rating decision granted 
entitlement to a total rating for nonservice-connected 
pension, effective August 29, 2005, the date of receipt of 
the appellant's claim.

2.  The appellant became permanently and totally disabled in 
May 1998.  

3.  The appellant did not, within one year from May 1998, 
file a claim for a retroactive award or establish that his 
mental disability was so incapacitating that it prevented him 
from filing a disability pension claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 29, 2005, for the award of nonservice-connected 
pension have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in November 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The November 2006 
letter advised the appellant of how VA determines effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in October 2007.  

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  38 
C.F.R. § 3.400(b).  For a pension claim received on or after 
October 1, 1984, except as provided by (b)(1)(ii)(B) of this 
section, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
appellant became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled, the effective date shall be the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. § 3.400(b)(ii)(A).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  38 
C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2007); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene judicial precedents and 
public policies underlying the statutory scheme). To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Given the evidence as outlined above, the Board finds that 
the appellant is not entitled to an earlier effective date 
for his grant of nonservice-connected pension benefits. The 
record reflects that the appellant's claim for nonservice-
connected pension benefits was received on August 29, 2005.  

The evidence indicates that the appellant became permanently 
and totally disabled in May 1998.  However, there is no 
indication in the record that the appellant, within one year 
from May 1998, filed a claim for a retroactive award or 
established that the appellant's mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the appellant became permanently 
and totally disabled.  38 U.S.C.A. § 5110(b)(3) (West 2002); 
38 C.F.R. § 3.400(b)(ii)(A).  


ORDER

Entitlement to an effective date earlier than August 29, 
2005, for the award of nonservice-connected pension is 
denied.


REMAND

With respect to the issue of entitlement to service 
connection for schizophrenia, the Board notes that the 
appellant is currently hospitalized at Elgin Mental Health 
Center and has been since January 1999.  More specifically, 
his claims folder includes information which indicates that 
the appellant was found not guilty by reason of insanity in 
the murder of his former supervisor resulting in a civil 
commitment for treatment.  

In support of his claim, the appellant has submitted a 
September 2005 signed statement from his mother in which she 
states that he began to complain persistently throughout the 
1970s of being spied upon. 

The appellant has also submitted an August 2005 statement 
authored by Dr. H.D., Staff Psychiatrist, Elgin Mental Health 
Center.  Dr. H.J. stated that the appellant suffers from 
paranoid type schizophrenia marked by delusions, 
hallucinations, and feelings of persecution along with the 
belief that his mind is being read.  Dr. H.J. stated that 
some of these symptoms have been present since 1971, 
following military service.  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.

The duty to assist "incarcerated" veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement; as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

Under these circumstances, the Board finds that an effort 
must be made to obtain a medical opinion regarding the 
etiology of the appellant's schizophrenia.  Although VA does 
not have the authority under 38 U.S.C.A. § 5711 (West 2002) 
to require a psychiatric institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist a veteran in 
confinement extends to arranging for adequate evaluation 
within the facility, or if unable to do so, having him 
examined by a fee-basis physician or requiring a VA physician 
to examine him.  See Bolton, 8 Vet. App. at 191.

The appellant must either be afforded a formal VA psychiatric 
examination or, if that is not possible, coordinate efforts 
with the psychiatric facility to accommodate the appellant by 
arranging for an examination to be conducted at that facility 
to determine the etiology of his schizophrenia.  If it is not 
practically possible to have him examined at the correctional 
facility, in light of Bolton and Wood, a VA examiner should 
review the appellant's medical records and provide an 
etiology opinion.

In addition, the record indicates that the RO has made 
several attempts to obtain treatment records from the Cook 
County Jail.  The record indicates that an April 2007 
response noted that all requests for information required an 
exact address.  The appellant was provided the opportunity to 
provide authorization for this provider and did not respond.  
The Board finds that an additional attempt should be made to 
obtain authorization for these records as well as records 
from the Elgin Mental Health Center where the appellant has 
been committed.     

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
provide authorization so that VA can 
obtain on his behalf medical records from 
Cermak Health Services of Cook County and 
Elgin Mental Health Center.

2.  If practically possible, given the 
logistics of coordination with Elgin 
Mental Health Center, the appellant 
should be afforded a VA psychiatric 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any psychiatric 
disability found to be present.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder is related 
to the appellant's active duty service 
or, if psychosis is diagnosed, had an 
onset within one year of his separation 
from service in November 1971. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If such examination is not practically 
possible, the appellant's claim file 
should be provided to an appropriate 
examiner for a review of the complete 
file and a medical opinion.  Again, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorder is related to the appellant's 
active duty service or if a psychosis had 
an onset within one year of his 
separation from service in November 1971. 

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


